I cannot better express by opinion than by using the words of a celebrated English Judge: The construction outrages grammar, and what is worse, it outrages common sense; it is a bitter pill, but we must swallow it because others have done the same"; we are bound to follow and not to lead. The judicial construction put upon the words is too uniform and *Page 91 
of too long continuance now to be altered. It would unsettle too much property, and open the door for a flood of litigation. I am therefore bound to say, that the demurrer be sustained and the bill dismissed with costs.
Cited: Brown v. Brown, 25 N.C. 136; Weatherly v. Armfield, 30 N.C. 26;Gibson v. Gibson, 49 N.C. 427; Leathers v. Gray, 101 N.C. 164.
(188)